UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ACP Strategic Opportunities Fund II, LLC (Name of Subject Company (Issuer)) Units of Beneficial Interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Gary E. Shugrue President Ascendant Capital Partners, LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (610) 688-4180 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person(s)) (Date Tender Offer First Published, Sent or Given to Security Holders) Calculation of Filing Fee Transaction Valuation: $20,781,145 (a)Amount of Filing Fee: $2,381.52 (b) (a)Calculated solely for the purpose of determining the amount of the filing fee.The estimated aggregate maximum purchase price for twenty-five percent (25%) of the Issuer’s outstanding units of beneficial interest is based on the total net asset value of the Issuer’s outstanding units of beneficial interest as of May 31, 2012. (b)Calculated at $114.60 per $1,000,000 of the Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form or Registration No.: Schedule TO Filing Party: ACP Strategic Opportunities Fund II, LLC Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o This Issuer Tender Offer Statement on Schedule TO relates to an offer by ACP Strategic Opportunities Fund II, LLC, a Delaware limited liability company (the “Issuer”), to purchase up to twenty-five percent (25%) of its units of beneficial interest (“Units”) as are properly tendered and requested to be withdrawn no later than 12:00 midnight Eastern time on August 1, 2012, unless extended (the “Expiration Date”).The Issuer is offering to purchase Units, without interest, net to the participating members (“Investors”) in cash, at their net asset value upon the terms and subject to the conditions contained in the Offer to Purchase dated July 1, 2012 and the Letter of Transmittal, which as amended or supplemented from time to time, constitute the Repurchase Offer. This Issuer Tender Offer Statement on Schedule TO is being filed in satisfaction of the reporting requirements of Rule 13e-4(c)(2) promulgated under the Securities Exchange Act of 1934, as amended. ITEMS 1 through 9 and 11.The information in the Offer to Purchase and the related Letter of Transmittal is incorporated herein by reference in answer to Items 1 through 9 and 11 of this Issuer Tender Offer Statement on Schedule TO. ITEM 10.FINANCIAL STATEMENTS.Audited financial statements for the fiscal years ended December 31, 2010 and December 31, 2011 are included in the Issuer’s annual reports dated December 31, 2010 and December 31, 2011, which were filed on EDGAR on Form N-CSR on March 4, 2011 and March 1, 2012, respectively, and are incorporated herein by reference.Unaudited financial statements for the period ended June 30, 2011 are included in the Issuer’s semi-annual report dated June 30, 2011, which was filed on EDGAR on Form N-CSR on August 19, 2011, and are incorporated herein by reference. 2 ITEM 12. EXHIBITS. EXHIBIT NO. DESCRIPTION (a)(1)(i) Form of Offer to Purchase (a)(1)(ii) Form of Letter of Transmittal (a)(1)(iii) Form of Letter from the Fund to Investors in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(iv) Form of Promissory Note for Payment in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(v) Form of Letter to Financial Intermediaries (a)(1)(vi) Form of Instructions from Clients of Financial Intermediaries ITEM 13. INFORMATION REQUIRED BY SCHEDULE 13E-3.Not applicable. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. July 1, 2012 ACP Strategic Opportunities Fund II, LLC By: /s/ Gary E. Shugrue Name: Gary E. Shugrue President & CIO 3 TABLE OF CONTENTS I. SUMMARY TERM SHEET 5 II. REPURCHASE OFFER TERMS 10 1. Company Information 10 2. Identity and Background of Filing Person 10 3. The Repurchase Offer 11 4. Expiration Date 11 5. Net Asset Value Determination Date 11 6. Net Asset Value 12 7. Payment for Repurchased Units 12 8. Increase in Amount of Units Repurchased; Pro Rata Repurchases 13 9. Withdrawal Rights 13 Extension, Suspension or Postponement of Repurchase Offer 14 Agreements Involving the Fund’s Securities 15 Certain Information about the Fund 15 Tax Consequences 16 Repurchase Fees 16 Proper Form of Repurchase Request Documents 16 a. Proper Presentation of Units for Repurchase 16 b. Signature Guarantees and Method of Delivery 17 c. Determination of Validity 17 Recommendations 18 Source and Amount of Funds; Effect of the Repurchase Offer 18 Certain Legal Matters 19 Units of Directors and Officers; Transactions and Arrangements Concerning Units 19 Additional Information 22 Financial Statements 22 Exhibits EXHIBIT NO.
